Exhibit 4.10 Stephen Burns c/o AMP Holding Inc. 100 Commerce Boulevard Loveland, Ohio 45140 June 5, 2012 AMP Holding Inc. 100 Commerce Boulevard Loveland, Ohio 45140 Attention: James Taylor, CEO Re: Promissory Note (the “Note”) dated October 31, 2011 in the amount of $200,000 between AMP Holding Inc. (“Maker”) and Stephen Burns (“Holder”) Dear Mr. Taylor: Reference is hereby made to the Note.As set forth in the Note, the principal and interest on the outstanding balance was to be paid by Maker to Holder on November 30, 2011.The parties, by executing below, hereby agree that the first paragraph of the Note is hereby amended and restated as follows: “AMP Holding Inc., a Nevada corporation (the "Maker "), for value received, hereby promises to pay to Stephen Burns or registered assigns (the "Holder"), the principal sum of TWOHUNDRED THOUSAND AND OO/XX ($200,000) Dollars in such coin orcurrency of the United States of America as at the time of paymentshall be legal tender for the payment of public and private debts.Maker further promises to pay interest on the unpaid principalbalance hereof at the rate of ten percent (10%) per annum, principal and interest on the outstanding balance to be paid bySeptember 30, 2012 (the "Maturity Date") . Interest shall be calculated on the basis of a 360day year and actual days elapsed. In no event shall the interestcharged hereunder exceed the maximum permitted under the laws of the State of Ohio. In the event that the Maker raises in excessof Five Hundred Thousand ($500,000) dollars in an equityfinancing, then the Maker will use part of its proceeds to payoffthis note.” We kindly request that you execute this letter below indicating that you agree with the above amendment. Sincerely, /s/ Stephen Burns Stephen Burns AGREED AND ACKNOWLEDGED: AMP Holding Inc. By: /s/ Richard J. Calme Name: Richard J. Calme Title: Interim CFO
